          Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    IN RE:                                                   §
                                                             §
    RAAM GLOBAL ENERGY COMPANY,                              §         CASE NO. 15-35615
    et al.                                                   §
                                                             §         (Chapter 11)
                                                             §         (Joint Administration Requested)
          DEBTORS.                                           §


                           CONSOLIDATED LIST OF CREDITORS
                         HOLDING 50 LARGEST UNSECURED CLAIMS

       The following is a list of creditors holding the 50 largest unsecured claims against the
above-captioned debtors (collectively, the “Debtors”)1 that have simultaneously commenced
chapter 11 cases in this Court (collectively, the “Cases”). This list has been prepared on a
consolidated basis from the Debtors’ unaudited books and records. The list reflects amounts
from the Debtors’ books and records as of October 26, 2015 and has been prepared in
accordance with FED. R. BANKR. P. 1007(d) for filing in the Cases.2

       The information herein shall not constitute an admission of liability by, nor is it binding
on, any of the Debtors. Moreover, nothing herein shall affect any Debtors’ right to challenge the
amount or characterization of any claim at a later date.

              (1)                            (2)                       (3)               (4)                  (5)
Name of creditor and             Name, telephone number          Nature of         Indicate if     Amount of claim[if
complete mailing address         and complete mailing            claim (trade      claim is        secured also state
including zip code               address, including zip          debt, bank        contingent,     value of security)
                                 code, of employee, agent,       loan,             unliquidated,
                                 or department of creditor       government        disputed or
                                 familiar with claim who         contract, etc.)   subject to
                                 may be contacted                                  setoff
MONTCO OILFIELD                  MONTCO OILFIELD                 TRADE                                         $852,967.98
CONTRACTORS LLC                  CONTRACTORS LLC
PO BOX 850                       PO BOX 850
GALLIANO, LA 70354               GALLIANO, LA 70354
                                 Phone: 985-325-7157
AQUEOS CORPORATION               AQUEOS CORPORATION              TRADE                                         $364,110.80
101 MILLSTONE ROAD               101 MILLSTONE ROAD
BROUSSARD, LA 70518              BROUSSARD, LA 70518
                                 Phone: 337-714-0033
                                 Fax: 337-839-8354

1
 The Debtors are the following entities (followed by the last four digits of their tax identification numbers): RAAM
Global Energy Company [2973], Century Exploration New Orleans, LLC [4948], Century Exploration Houston,
LLC [9624], and Century Exploration Resources, LLC [7252].
2
  The list does not include persons who come within the definition of “insider” set forth in 11 U.S.C. § 101 or
secured creditors who may hold unsecured deficiency claims.

CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                                            Page 1 of 8
         Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 2 of 8



              (1)                        (2)                   (3)               (4)                  (5)
Name of creditor and         Name, telephone number      Nature of         Indicate if     Amount of claim[if
complete mailing address     and complete mailing        claim (trade      claim is        secured also state
including zip code           address, including zip      debt, bank        contingent,     value of security)
                             code, of employee, agent,   loan,             unliquidated,
                             or department of creditor   government        disputed or
                             familiar with claim who     contract, etc.)   subject to
                             may be contacted                              setoff
ISLAND OPERATING COMPANY,    ISLAND OPERATING            TRADE                                         $274,031.45
INC                          COMPANY, INC
LOCK BOX                     LOCK BOX
PO BOX 27783                 PO BOX 27783
HOUSTON, TX 77227-7783       HOUSTON, TX 77227-7783
                             Phone: (337) 233-9594
                             Fax: (337) 235-9657
SEACOR LIFTBOATS, LLC        SEACOR LIFTBOATS, LLC       TRADE                                         $175,730.00
DEPT 3288                    DEPT 3288
PO BOX 123288                PO BOX 123288
DALLAS, TX 75312-3288        DALLAS, TX 75312-3288
                             Phone: 985-876-5400
                             Fax: 985-858-6439
DISHMAN & BENNETT SPECIALY   DISHMAN & BENNETT                                                         $124,094.00
CO., INC                     SPECIALY CO., INC
PO BOX 287                   PO BOX 287
HOUMA, LA 70361              HOUMA, LA 70361
                             Phone: 985-868-4540
                             Fax: 985-868-4822
EXTERRAN PARTNERS            EXTERRAN PARTNERS           TRADE                                         $100,806.45
PO BOX 201160                PO BOX 201160
DALLAS, TX 75320-1160        DALLAS, TX 75320-1160
                             Phone: 281-836-7000
                             Fax: 281-931-9638
MERIT OILFIELD SERVICES      MERIT OILFIELD SERVICES     TRADE                                          $91,129.03
PO BOX 244                   PO BOX 244
HUMBLE, TX 77347             HUMBLE, TX 77347
                             Phone: 409-994-5857
                             Fax: 409-994-5081
ANTHEM BLUE CROSS & BLUE     ANTHEM BLUE CROSS &         INSURANCE                                      $83,919.18
SHIELD                       BLUE SHIELD
PO BOX 105124                PO BOX 105124
ATLANTA, GA 30348-5124       ATLANTA, GA 30348-5124
REC MARINE LOGISTICS, LLC    REC MARINE LOGISTICS,       TRADE                                          $71,366.00
PO BOX 774                   LLC
GALLIANO, LA 70354           PO BOX 774
                             GALLIANO, LA 70354
                             Phone: 985-325-3366
                             Fax: 985-325-3368
INLAND SERVICES, INC.        INLAND SERVICES, INC.       TRADE                                          $64,516.13
4065 BAYOU BLACK DRIVE       4065 BAYOU BLACK DRIVE
HOUMA, LA 70360              HOUMA, LA 70360
                             Phone: 985-873-8850
AXIP ENERGY SERVICES, LP     AXIP ENERGY SERVICES, LP    TRADE                                          $62,427.77
JULIE GLASS                  JULIE GLASS
PO BOX 732170                PO BOX 732170
DALLAS, TX 75373-2170        DALLAS, TX 75373-2170
                             Phone: 832-900-9847
                             Email: jglass@axip.com
AQUA-TECH SERVICES, LLC      AQUA-TECH SERVICES, LLC     TRADE                                          $61,544.00
115 NOVA DRIVE               115 NOVA DRIVE
BROUSSARD, LA 70518          BROUSSARD, LA 70518
                             Phone: 337-837-3999




CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                                    Page 2 of 8
         Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 3 of 8



              (1)                        (2)                        (3)               (4)                  (5)
Name of creditor and         Name, telephone number           Nature of         Indicate if     Amount of claim[if
complete mailing address     and complete mailing             claim (trade      claim is        secured also state
including zip code           address, including zip           debt, bank        contingent,     value of security)
                             code, of employee, agent,        loan,             unliquidated,
                             or department of creditor        government        disputed or
                             familiar with claim who          contract, etc.)   subject to
                             may be contacted                                   setoff
SHELF WORKBOATS, LLC         SHELF WORKBOATS, LLC             TRADE                                          $60,483.87
PO BOX 1421                  PO BOX 1421
GALLIANO, LA 70354           GALLIANO, LA 70354
                             Phone: 985-860-0763
                             Fax: 985-325-2697
                             Email:
                             shelfworkboats@yahoo.com
TETRA TECHNOLOGIES, INC      TETRA TECHNOLOGIES, INC          TRADE                                          $56,320.00
PO BOX 841185                PO BOX 841185
DALLAS, TX 75284-1185        DALLAS, TX 75284-1185
                             Phone: (281) 364-2244
OFFSHORE MARINE              OFFSHORE MARINE                  TRADE                                          $51,300.00
CONTRACTORS, INC             CONTRACTORS, INC
PO BOX 591                   PO BOX 591
BELLE CHASSE, LA 70037       BELLE CHASSE, LA 70037
                             Phone: 985-632-7927
                             Fax: 985-632-3704
CACTUS WELLHEAD, LLC         CACTUS WELLHEAD, LLC             TRADE                                          $49,215.00
DEPT 161                     DEPT 161
PO BOX 4346                  PO BOX 4346
HOUSTON, TX 77210-4346       HOUSTON, TX 77210-4346
                             Phone: 713-626-8800
                             Fax: 713-439-0411
                             Email: info@cactuswellhead.com
XCHEM, LLC                   XCHEM, LLC                       TRADE                                          $48,387.10
PO BOX 971433                PO BOX 971433
DALLAS, TX 75397-1433        DALLAS, TX 75397-1433
                             Phone: 855-829-0001
                             Fax: 972-721-6700
                             Email: contact@x-chem.com
GULF WELLS, INC.             GULF WELLS, INC.                 TRADE                                          $42,025.00
PO BOX 549 HWY 23            PO BOX 549 HWY 23
BELLE CHASSE, LA 70037       BELLE CHASSE, LA 70037
                             Phone: (888) 657-5075
                             Fax: (985) 657-6132
JOHN W STONE OIL             JOHN W STONE OIL                 TRADE                                          $40,322.58
DISTRIBUTER, LLC             DISTRIBUTER, LLC
DEPT 322                     DEPT 322
PO BOX 4869                  PO BOX 4869
HOUSTON, TX 77210-4869       HOUSTON, TX 77210-4869
                             Phone: 504-366-3401
CARDINAL COIL TUBING, LLC    CARDINAL COIL TUBING,            TRADE                                          $36,653.35
PO BOX 12140                 LLC
NEW IBERIA, LA 70562         PO BOX 12140
                             NEW IBERIA, LA 70562
                             Phone: 337-364-0898
PREMIUM OILFIELD SERVICES,   PREMIUM OILFIELD                 TRADE                                          $36,545.20
LLC                          SERVICES, LLC
PO BOX 203763                PO BOX 203763
DALLAS, TX 75320-3763        DALLAS, TX 75320-3763
                             Phone: 337-857-5788




CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                                         Page 3 of 8
         Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 4 of 8



              (1)                        (2)                   (3)               (4)                  (5)
Name of creditor and         Name, telephone number      Nature of         Indicate if     Amount of claim[if
complete mailing address     and complete mailing        claim (trade      claim is        secured also state
including zip code           address, including zip      debt, bank        contingent,     value of security)
                             code, of employee, agent,   loan,             unliquidated,
                             or department of creditor   government        disputed or
                             familiar with claim who     contract, etc.)   subject to
                             may be contacted                              setoff
QUALITY ENERGY SERVICES      QUALITY ENERGY SERVICES     TRADE                                          $36,290.32
PO BOX 3190                  PO BOX 3190
HOUMA, LA 70361-3190         HOUMA, LA 70361-3190
                             Phone: (985) 851-1980
                             Fax: (985) 868-7759
NEO PRODUCTS, LLC            NEO PRODUCTS, LLC           TRADE                                          $34,000.00
PO BOX 23606                 PO BOX 23606
NEW ORLEANS, LA 70183-0606   NEW ORLEANS, LA 70183-
                             0606
                             Phone: 504-731-1011
TARPON RENTALS, INC          TARPON RENTALS, INC         TRADE                                          $32,000.00
PO BOX 9023                  PO BOX 9023
HOUMA, LA 70361              HOUMA, LA 70361
                             Phone: (985) 872-1960
                             Fax: 985-868-2960
BROADWALL MGMT CORP          BROADWALL MGMT CORP         TRADE                                          $29,377.61
/LAKEWAY                     /LAKEWAY
LAKEWAY ASSOCIATES LLC       LAKEWAY ASSOCIATES LLC
PO BOX 60002                 PO BOX 60002
NEW ORLEANS, LA 70160        NEW ORLEANS, LA 70160
                             Phone: 504-219-5858
                             Fax: 504-219-5858
PRIME TANK, L L C            PRIME TANK, L L C                                                          $28,428.00
1253 PETROLEUM PARKWAY       1253 PETROLEUM PARKWAY
BROUSSARD, LA 70518          BROUSSARD, LA 70518
                             Phone: 337-837-8000
                             Fax: 37-256-8861
AMC LIFTBOATS, INC           AMC LIFTBOATS, INC          TRADE                                          $28,225.81
PO BOX 785                   PO BOX 785
GOLDEN MEADOW, LA 70357      GOLDEN MEADOW, LA
                             70357
BLANCHARD                    BLANCHARD                   TRADE                                          $28,064.52
CONTRACTORS,INC.             CONTRACTORS,INC.
15444 HWY 3235 PO BOX 884    15444 HWY 3235 PO BOX 884
CUT OFF, LA 70345            CUT OFF, LA 70345
                             Phone: 985-325-3941
                             Fax: 985-325-3944
SUPERIOR VACUUM SERVICE,     SUPERIOR VACUUM             TRADE                                          $26,370.97
LLC                          SERVICE, LLC
1772 HWY 105 E               1772 HWY 105 E
CLEVELAND, TX 77327          CLEVELAND, TX 77327
                             Phone: 936-298-3246
                             Fax: 936-298-2505
UNITED FIRE & SAFETY, LLC    UNITED FIRE & SAFETY, LLC   TRADE                                          $24,193.55
C/O MIDSOUTH BANK            C/O MIDSOUTH BANK
PO BOX 3742                  PO BOX 3742
LAFAYETTE, LA 70502          LAFAYETTE, LA 70502
                             Phone: 337-593-3117
                             Fax: 337-593-3275
TIGER TANKS, INC             TIGER TANKS, INC                                                           $24,193.55
3397 EDISON HWY              3397 EDISON HWY
BAKERSFIELD, CA 93307-2234   BAKERSFIELD, CA 93307-
                             2234
                             Phone: 661-363-8335



CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                                    Page 4 of 8
         Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 5 of 8



              (1)                        (2)                     (3)               (4)                  (5)
Name of creditor and         Name, telephone number        Nature of         Indicate if     Amount of claim[if
complete mailing address     and complete mailing          claim (trade      claim is        secured also state
including zip code           address, including zip        debt, bank        contingent,     value of security)
                             code, of employee, agent,     loan,             unliquidated,
                             or department of creditor     government        disputed or
                             familiar with claim who       contract, etc.)   subject to
                             may be contacted                                setoff
CDM RESOURCE MANAGEMENT,     CDM RESOURCE                  TRADE                                          $20,737.90
LLC                          MANAGEMENT, LLC
PO BOX 205802                PO BOX 205802
DALLAS, TX 75320-5802        DALLAS, TX 75320-5802
                             Phone: 281-376-2980
                             Fax: 281-376-0717
                             Email: cdmbilling@cdmrm.com
UNITED CONTROL SYSTEMS       UNITED CONTROL SYSTEMS        TRADE                                          $20,161.29
115 NORMAN DR                115 NORMAN DR
LAFAYETTE, LA 70501          LAFAYETTE, LA 70501
                             Phone: (337) 234-9792
                             Fax: (337) 232-6673
MIKE BAXTER                  MIKE BAXTER                   CONSULTANT                                     $20,161.29
PO BOX 1883                  PO BOX 1883
BUNA, TX 77612               BUNA, TX 77612
                             Phone: 409-994-2942
                             Fax: 409-994-2942
ALTEC , INC                  ALTEC , INC                   TRADE                                          $16,129.03
619 EAST SECOND STREET       619 EAST SECOND STREET
BROUSSARD, LA 70518          BROUSSARD, LA 70518
                             Phone: 337-837-6030
                             Fax: 337-837-4098
API CONTROL SYSTEM           API CONTROL SYSTEM            TRADE                                          $16,129.03
SOLUTIONS, INC               SOLUTIONS, INC
PO BOX 3012                  PO BOX 3012
LAFAYETTE, LA 70502-3012     LAFAYETTE, LA 70502-3012
                             Phone: (337) 896-9090
                             Fax: (337) 896-9004
IHS GLOBAL, INC              IHS GLOBAL, INC               EXECUTORY                                      $16,000.00
PO BOX 847193                PO BOX 847193                 CONTRACT
DALLAS, TX 75284-7193        DALLAS, TX 75284-7193         PARTY
UNITED VISION LOGISITICS     UNITED VISION LOGISITICS      TRADE                                          $14,797.00
PO BOX 975357                PO BOX 975357
DALLAS, TX 75397-5356        DALLAS, TX 75397-5356
                             Phone: 337-291-6700
STOKES & SPIEHLER ONSHORE,   STOKES & SPIEHLER             TRADE                                          $13,000.00
INC                          ONSHORE, INC
PO BOX 52006                 PO BOX 52006
LAFAYETTE, LA 70505          LAFAYETTE, LA 70505
                             Phone: (337) 233-6871
                             Fax: (337) 233-7198
PELICAN ENERGY               PELICAN ENERGY                TRADE                                          $12,096.77
CONSULTANTS, LLC             CONSULTANTS, LLC
115 ASHLAND WAY              115 ASHLAND WAY
MADISONVILLE, LA 70447       MADISONVILLE, LA 70447
                             Phone: 985-871-4200
C-PORT/STONE, LLC            C-PORT/STONE, LLC             TRADE                                          $11,290.32
DEPT. 211                    DEPT. 211
PO BOX 4869                  PO BOX 4869
HOUSTON, TX 77210-4869       HOUSTON, TX 77210-4869
                             Phone: 985-601-4140
                             Fax: 985-632-1778




CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                                      Page 5 of 8
         Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 6 of 8



              (1)                         (2)                   (3)               (4)                  (5)
Name of creditor and          Name, telephone number      Nature of         Indicate if     Amount of claim[if
complete mailing address      and complete mailing        claim (trade      claim is        secured also state
including zip code            address, including zip      debt, bank        contingent,     value of security)
                              code, of employee, agent,   loan,             unliquidated,
                              or department of creditor   government        disputed or
                              familiar with claim who     contract, etc.)   subject to
                              may be contacted                              setoff
FILTER RESOURCES, INC.        FILTER RESOURCES, INC.      TRADE                                          $11,290.32
5929 SOUTH LOOP EAST          5929 SOUTH LOOP EAST
HOUSTON, TX 77033-1017        HOUSTON, TX 77033-1017
                              Phone: (713) 644-4450
                              Fax: (713) 644-2512
GULF COAST CHEMICAL, LLC      GULF COAST CHEMICAL,        TRADE                                          $11,000.00
220 JACULYN STREET            LLC
ABBEVILLE, LA 70510           220 JACULYN STREET
                              ABBEVILLE, LA 70510
                              Phone: 337-898-0213
                              Fax: 337-893-1563
FLOW SERVICES & CONSULTING    FLOW SERVICES &             TRADE                                          $10,914.52
230 INDUSTRIAL PARKWAY        CONSULTING
LAFAYETTE, LA 70508           230 INDUSTRIAL PARKWAY
                              LAFAYETTE, LA 70508
                              Phone: 337-235-7121
                              Fax: 337-233-4633
XPRESS SUPPLY, LLC            XPRESS SUPPLY, LLC          TRADE                                          $10,483.87
C/O GULF COAST BANK & TRUST   C/O GULF COAST BANK &
PO BOX 731152                 TRUST
DALLAS, TX 75373-1152         PO BOX 731152
                              DALLAS, TX 75373-1152
                              Phone: 504-394-4888
                              Fax: 504-394-5938
                              Email:
                              tommy@xpresssupply.com
C SEAN PROTHO                 C SEAN PROTHO               CONSULTANT                                     $10,483.87
11140 WOODLEY AVENUE          11140 WOODLEY AVENUE
GRANADA HILLS, CA 91344       GRANADA HILLS, CA 91344
                              Phone: 661-900-2819
VAS GAUGING, INC              VAS GAUGING, INC            TRADE                                           $9,274.19
PO BOX 520                    PO BOX 520
PIERRE PART, LA 70339         PIERRE PART, LA 70339
                              Phone: 985-252-8825
                              Fax: (985) 252-9800
LAHAYE CONSULTING &           LAHAYE CONSULTING &         TRADE                                           $4,032.00
MANAGEMENT LLC                MANAGEMENT LLC
2720 WEST WILLOW STREET       2720 WEST WILLOW STREET
SCOTT, LA 70583               SCOTT, LA 70583
MARTIN ENERGY SERVICES, LLC   MARTIN ENERGY SERVICES,     TRADE                                           $2,361.27
PO BOX 95363                  LLC
GRAPEVINE, TX 76099-9733      PO BOX 95363
                              GRAPEVINE, TX 76099-9733
                              Phone: 713-350-6800
                              Fax: 713-350-6870
ACME TRUCK LINE, INC          ACME TRUCK LINE, INC        TRADE                                           $1,431.95
PO BOX 415000                 PO BOX 415000
NASHVILLE, TN 37241-5000      NASHVILLE, TN 37241-5000
                              Phone: (504) 368-2510
                              Fax: (888) 922-2263




CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                                     Page 6 of 8
        Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 7 of 8



                  DECLARATION UNDER PENALTY OF PERJURY
                ON BEHALF OF A CORPORATION OR PARTNERSHIP

       I, the undersigned authorized officer of RAAM Global Energy Company, declare under
penalty of perjury that I have read the foregoing Consolidated List of Creditors Holding 50
Largest Unsecured Claims and that it is true and correct to the best of my information and belief.


October 27, 2015
                                                    _/s/ James R. Latimer________
                                                    James R. Latimer, III
                                                    Chief Restructuring Officer




CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                            Page 7 of 8
        Case 15-35615 Document 21 Filed in TXSB on 10/27/15 Page 8 of 8



Dated: October 27, 2015


                                       Respectfully submitted,

                                       VINSON & ELKINS LLP



                                       By:    /s/Bradley R. Foxman
                                             Harry A. Perrin, SBT # 1579800
                                             John E. West, SBT # 21202500
                                             Reese A. O’Connor, SBT # 24092910
                                             First City Tower
                                             1001 Fannin Street, Suite 2500
                                             Houston, TX 77002-6760
                                             Tel: 713.758.2222
                                             Fax: 713.758.2346
                                             hperrin@velaw.com; jwest@velaw.com
                                             roconnor@velaw.com

                                             and

                                             William L. Wallander, SBT # 20780750
                                             Bradley R. Foxman, SBT # 24065243
                                             Trammell Crow Center
                                             2001 Ross Avenue, Suite 3700
                                             Dallas, Texas 75201
                                             Tel: 214.220.7700
                                             Fax: 214.999.7787
                                             bwallander@velaw.com; bfoxman@velaw.com

                                             PROPOSED ATTORNEYS FOR THE
                                             DEBTORS


                             CERTIFICATE OF SERVICE

       I certify that on October 27, 2015, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                          /s/Bradley R. Foxman
                                         One of Counsel



CONSOLIDATED LIST OF CREDITORS HOLDING 50 LARGEST UNSECURED CLAIMS
US 3417289v.1                                                                    Page 8 of 8
